Butler, D. J.
Judgment must be entered for the defendant on the reserved points. The case is ruled by the U. S. v. Cooke, decided in this court in 1872: 9 Phila. Reps. 468.* I do not find any case inconsistent with this, unless it be the U. S. v. The Second Nat. Bank of Jersey City,, decided in the New Jersey district in 1872. That case involved the point. The question does not appear to have been pressed, however, by counsel, or considered by the court. No good reason can be assigned for relieving the government, when dealing with commercial paper, from observance of the rules respecting vigilance, which are enforced against individuals; that this view is entertained by the supreme court, is plainly indicated by the case of Cooke v. U. S. 91 U. S. 397.

 This case was argued "before the late Judge Cadwalader, and the opinion delivered by him, but it was understood that McKennan, C. J., concurred therein.